III.D.1 Grant

October 1, 2008

Brad Singer

Dear Brad:

Congratulations, you have been given a stock option grant in recognition of your
contributions to the success of Discovery Communications, Inc. (the “Company”)
and in satisfaction of Section III.D.1 of your employment agreement with
Discovery Communications, LLC dated as June 11, 2008. A stock option grant gives
you the right to purchase a specific number of shares of the Company’s Series A
common stock at a fixed price, assuming that you satisfy conditions of the Plan
and the implementing agreement. We would like you to have an opportunity to
share in the continued success of the Company through this stock option grant
under the Discovery Communications, Inc. 2005 Incentive Plan (As Amended and
Restated) (the “Plan”), the Plan under which the Company now makes equity grants
after the transactions that closed on September 17, 2008. The Company’s general
program to offer equity and equity-type awards to eligible employees is referred
to as the Performance Equity Program (“PEP”). The following represents a brief
description of your grant. You will receive additional details regarding your
stock option grant within the next several weeks including a Nonqualified Stock
Option Grant Agreement (the “Grant Agreement”) and a copy of the Plan; responses
to frequently asked questions are attached.

Stock Option Grant Summary:

          Date of Grant   October 1, 2008 Option Shares   281,173 Grant Price
per Share   $17.72     25% of the Option Shares beginning on July 15, 2009 and  
  an additional 25% of the Option Shares beginning on
Exercisability
  each subsequent July 15.
 
       
Term Expiration Date
  October 1, 2015
 
       



•   You have been granted a nonqualified stock option to purchase shares of
Discovery Communications, Inc. Series A Common Stock. The total number of shares
under your grant is in the chart above under “Option Shares” and the price per
share is under “Grant Price per Share.”



•   The potential value of your stock option grant increases if the price of the
Company’s stock increases, but you also have to continue to work for the Company
(except as the Grant Agreement provides) to actually receive such value. Of
course, the value of the stock may go up and down over time.



•   You can’t exercise the stock option (actually purchase the shares) until it
becomes exercisable. Your stock option becomes exercisable in four annual 25%
increments as shown in the chart above, assuming you remain an employee of the
Company and subject to the terms in the Grant Agreement.



•   Whether or not you decide to exercise your stock option and purchase the
stock is your decision, and you have until the stock option expires (which will
be no later than the seventh anniversary of the Date of Grant, October 1, 2015,
but can end earlier in various situations) to make that decision.



•   Once you have purchased the stock, you will own the stock and may decide
whether to hold the stock, sell the stock or give the stock to someone as a
gift.



•   In most countries, you will be taxed on your stock option as soon as you
exercise the stock option to purchase or sell the stock. However, tax laws vary
by country, so please check with your tax advisor or government tax office.



•   Your ability to purchase shares through the exercise of a stock option is
conditioned upon compliance with any local laws that apply to you.

You can access the DAP portal for updates and information, email
pepquestions@discovery.com, or call the Compensation Hotline at 240-662-3493
with any questions.

1

Discovery Performance Equity Program
Nonqualified Stock Option Grant Agreement for Employees

Discovery Communications, Inc. (the “Company”) has granted you an option (the
“Option”) under the Discovery Communications, Inc. 2005 Incentive Plan (As
Amended and Restated) (the “Plan”), the Plan under which the Company will now
make equity grants after the transactions that closed on September 17, 2008. The
Company’s general program to offer equity and equity-type awards to eligible
employees is referred to as the “Performance Equity Program” (or “PEP”). The
Option lets you purchase a specified number (the “Option Shares”) of shares of
the Company’s Series A common stock, at a specified price per share (the “Grant
Price”).

The individualized communication you received (the “Cover Letter”) provides the
details for your Option. It specifies the number of Option Shares, the Grant
Price, the Date of Grant, the schedule for exercisability, and the latest date
the Option will expire (the “Term Expiration Date”).

The Option is subject in all respects to the applicable provisions of the Plan.
This Grant Agreement does not cover all of the rules that apply to the Option
under the Plan; please refer to the Plan document. Capitalized terms are defined
either further below in this grant agreement (the “Grant Agreement”) or in the
Plan. If you are located in a country other than the United States, you are also
receiving an International Addendum to this Grant Agreement (the “International
Addendum”). You are required to sign a copy of the International Addendum in
addition to accepting this Grant Agreement electronically. The International
Addendum is incorporated into the Grant Agreement by reference and supplements
the terms of this Grant Agreement and future grants to you under the Plan.

The Plan document is available on the Fidelity website. The Prospectus for the
Plan, the Company’s S-4, Annual Report on Form 10-K, and other filings the
Company makes with the Securities and Exchange Commission are available for your
review on the Company’s web site. You may also obtain paper copies of these
documents upon request to the Company’s HR department.

Neither the Company nor anyone else is making any representations or promises
regarding the duration of your service, exercisability of the Option, the value
of the Company’s stock or of this Option, or the Company’s prospects. The
Company is not providing any advice regarding tax consequences to you or
regarding your decisions regarding the Option; you agree to rely only upon your
own personal advisors.

No one may sell, transfer, or distribute the Option or the securities that may
be purchased upon exercising the Option without an effective registration
statement relating thereto or an opinion of counsel satisfactory to Discovery
Communications, Inc. or other information and representations satisfactory to it
that such registration is not required.

2

In addition to the Plan’s terms and restrictions, the following terms and
restrictions apply:

     
Option
Exercisability
  While your Option remains in effect under the Option Expiration section, you
may exercise any exercisable portions of the Option (and buy the Option Shares)
under the timing rules of this
section.

The Option will become exercisable on the schedule provided in the Cover Letter
to this Grant Agreement, assuming you remain employed (or serve as a member of
the Company’s board of directors) through each Exercisability Date. Any
fractional shares will be carried forward to the following Exercisability Date,
unless the Committee selects a different treatment. For purposes of this Grant
Agreement, employment with the Company will include employment with any
Subsidiary whose employees are then eligible to receive Awards under the Plan
(provided that a later transfer of employment to an ineligible Subsidiary will
not terminate employment unless the Committee determines otherwise).

Exercisability will accelerate fully on your Retirement, or, while employed,
your Disability or death. If the Company terminates your employment without
Cause during a calendar year before the Option is fully exercisable, the Option
shall remain or become exercisable as though you remained working through any
Exercisability Dates occurring during the 90 days after the date of termination.
(“Cause” has the meaning provided in Section 11.2(b) of the Plan. “Retirement”
means your employment ends for any reason other than Cause at a point at which
you are at least age 60 and have been employed by the Company, any of its
subsidiaries, or Discovery Communications, LLC for at least five years, where
your period of service is determined using the Company’s Prior Employment
Service Policy or a successor policy chosen by the Committee. Acceleration upon
Retirement does not apply in countries subject to the EU Directive on
Discrimination.)



      Change in Notwithstanding the Plan’s provisions, if an Approved
Transaction,



      Control Control Purchase, or Board Change (each a “Change in Control”)
occurs while you remain employed by the Company, the Option will only have
accelerated exercisability as a result of the Change in Control if (i) within
12 months after the Change in Control, (x) your employment is terminated without
Cause or (y) you resign for Good Reason and (ii) with respect to any Approved
Transaction, the transaction actually closes and the qualifying separation from
employment occurs within 12 months after the closing date.

“Good Reason” has the meaning provided in your employment agreement with the
Company or, if no such agreement is in effect after a Change in Control, any of
the following events without your consent and as measured against the status in
effect at the Change in Control (unless you have subsequently consented to a
different status):  (a) a required relocation of your principal place of
employment that results in an increase in commuting distance of at least 50
miles, (b) a job level reduction of at least two levels, or (c) a reduction in
base salary, provided however, that you must provide the Company with written
notice of the existence of the event constituting Good Reason within 45 days of
your knowledge of any such event having occurred and allow the Company 30 days
to cure the same.  If the Company so cures the change, you will not have a basis
for terminating your employment for Good Reason with respect to such cured
change.  If such event is not cured within such 30 day period, you may make your
resignation effective at the end of such 30 day period. Unless the Committee
determines otherwise, Good Reason provides an acceleration only for resignations
during the 12 month period following a Change in Control.

The Committee reserves its ability under Section 11.1(b) of the Plan to vary
this treatment if the Committee determines there is an equitable substitution or
replacement award in connection with a Change in Control.

          Option Expiration   You cannot exercise the Option after it has
expired. The Option will expire no     later than the close of business on the
Term Expiration Date. Unexercisable     portions of the Option expire
immediately when you cease to be employed (unless     you are concurrently
remaining or becoming a member of the Board). Exercisable     portions of the
Option remain exercisable until the first to occur of the     following, each as
defined further in the Plan or the Grant Agreement, and then
 
  immediately expire:  

 
  •   Immediately upon termination of employment for Cause



  •   The 30th day after your employment (or directorship) ends if you resign
other than on Retirement



  •   The 90th day after your employment (or directorship) ends if the Company
terminates your employment without Cause (even if then eligible for Retirement,
except as the Committee otherwise provides)



  •   For death, Disability, or Retirement, the first anniversary of the date
employment ends



  •   The Term Expiration Date

If you die during the 30 or 90 day period after your employment ends (on a
termination without Cause or a resignation), the period for exercise will be
extended until the first anniversary of the date your employment ended, subject
to the Term Expiration Date.

The Committee can override the expiration provisions of this Grant Agreement.

     
Method of
Exercise and
Payment for
Shares
  Subject to this Grant Agreement and the Plan, you may exercise the Option only
by providing a written notice (or notice through another previously approved
method, which could include a web-based or voice- or e-mail system) to the
Secretary of the Company or to whomever the Committee designates, received on or
before the date the Option expires.
Each such notice must satisfy whatever then-current procedures apply to that
Option and must contain such
representations (statements from you about your situation) as the Company
requires. You must, at the same time, pay
the Grant Price using one or more of the following methods:



      Cash/Check cash or check in the amount of the Grant Price payable to the
order of the Company; or



      Cashless an approved cashless exercise method, including directing the
Company



      Exercise to send the stock certificates (or other acceptable evidence of
ownership) to be issued under the Option to a licensed broker acceptable to the
Company as your agent in exchange for the broker’s tendering to the Company cash
(or acceptable cash equivalents) equal to the Grant Price and, if you so elect,
any required tax withholdings.

The Committee can approve additional payment methods, including use of a fully
or partially recourse promissory note, subject to any prohibitions of applicable
law.

     
Withholding
  Issuing the Option Shares is contingent on satisfaction of all obligations
with respect to required tax or other
required withholdings (for example, in the U.S., Federal, state, and local
taxes). The Company may take any action
permitted under Section 11.9 of the Plan to satisfy such obligation, including,
if the Committee so determines,
satisfying the tax obligations by (i) reducing the number of Option Shares to be
issued to you in connection with any
exercise of the Option by that number of Option Shares (valued at their Fair
Market Value on the date of exercise)
that would equal all taxes required to be withheld (at their minimum withholding
levels), (ii) accepting payment of
the withholdings from a broker in connection with a Cashless Exercise of the
Option or directly from you, or (iii)
taking any other action under Section 11.9. If a fractional share remains after
deduction for required withholding,
the Company will pay you the value of the fraction in cash.
Compliance
with Law
  You may not exercise the Option if the Company’s issuing stock upon such
exercise would violate any applicable Federal or state securities laws or other
laws or regulations. You may not sell
or otherwise dispose of the Option Shares in violation of applicable law. As
part of this prohibition, you may not
use the Cashless Exercise methods if the Company’s insider trading policy then
prohibits you from selling to the
market.
Additional
Conditions
  The Company may postpone issuing and delivering any Option Shares for so
long as the Company determines to be advisable to satisfy the following:
to Exercise
 


its completing or amending any securities registration or qualification of the
Option Shares or its or your satisfying any exemption from registration under
any Federal or state law, rule, or regulation;

its receiving proof it considers satisfactory that a person seeking to exercise
the Option after your death is entitled to do so;

your complying with any requests for representations under the Plan; and

your complying with any Federal, state, or local tax withholding obligations.

     
Additional
Representations
from You
  If you exercise the Option at a time when the Company does not have a current
registration statement (generally on Form S-8) under the Securities Act of 1933
(the “Act”) that covers issuances of shares to you, you must comply with the
following before the Company
will issue the Option Shares to you. You must —

represent to the Company, in a manner satisfactory to the Company’s counsel,
that you are acquiring the Option Shares for your own account and not with a
view to reselling or distributing the Option Shares; and

agree that you will not sell, transfer, or otherwise dispose of the Option
Shares unless:

a registration statement under the Act is effective at the time of disposition
with respect to the Option Shares you propose to sell, transfer, or otherwise
dispose of; or

the Company has received an opinion of counsel or other information and
representations it considers satisfactory to the effect that, because of
Rule 144 under the Act or otherwise, no registration under the Act is required.

     
No Effect on
Employment
or Other
Relationship
  Nothing in this Grant Agreement restricts the Company’s rights or those of any
of
its affiliates to terminate your employment or other relationship at any time
and
for any or no reason. The termination of employment or other relationship,
whether by the Company or any of its affiliates or otherwise, and regardless of
the reason for such
termination, has the consequences provided for under the Plan and any applicable
employment or severance
agreement or plan. Not a StockholderYou understand and agree that the Company
will not consider you a stockholder for any purpose with respect to any
of the Option Shares until you have exercised the Option, paid for the shares,
and received evidence of ownership.

No Effect on
  You understand and agree that the existence of the Option will not affect in
any Running Businessway the right or power of the Company or its stockholders to
make or authorize any adjustments, recapitalizations,
reorganizations, or other changes in the Company’s capital structure or its
business, or any merger or consolidation of the Company,
or any issuance of bonds, debentures, preferred or other stock, with preference
ahead of or convertible into, or otherwise affecting
the Company’s common stock or the rights thereof, or the dissolution or
liquidation of the Company, or any sale or transfer of all
or any part of its assets or business, or any other corporate act or proceeding,
whether or not of a similar character to those

described above.
 

Governing Law
  The laws of the State of Delaware will govern all matters relating to the
Option, without regard to the
principles of conflict of laws.
Notices
  Any notice you give to the Company must follow the procedures then in effect.
If no other procedures apply,
you must send your notice in writing by hand or by mail to the office of the
Company’s Secretary (or to the
Chair of the Committee if you are then serving as the sole Secretary). If
mailed, you should address it to
the Company’s Secretary (or the Chair of the Committee) at the Company’s then
corporate headquarters, unless
the Company directs optionees to send notices to another corporate department or
to a third party
administrator or specifies another method of transmitting notice. The Company
and the Committee will
address any notices to you using its standard electronic communications methods
or at your office or home
address as reflected on the Company’s personnel or other business records. You
and the Company may change
the address for notice by like notice to the other, and the Company can also
change the address for notice
by general announcements to optionees.
Amendment
  Subject to any required action by the Board or the stockholders of the
Company, the Company may
cancel the Option and provide a new Award in its place, provided that the Award
so replaced will satisfy all
of the requirements of the Plan as of the date such new Award is made and no
such action will adversely
affect the Option to the extent then exercisable.
US1DOCS 6835877v1
Plan Governs
 
Wherever a conflict may arise between the terms of this Grant Agreement and the
terms of the Plan,
the terms of the Plan will control. The Committee may adjust the number of
Option Shares and the Grant
Price and other terms of the Option from time to time as the Plan provides.

3